Citation Nr: 1436848	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-26 508A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 16, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a rating in excess of 50 percent for PTSD.  In October 2011, while the Veteran's appeal was pending, the RO increased the rating for PTSD to 70 percent, effective March 16, 2011, and the Veteran continued his appeal.  Accordingly, the Board has characterized the issue developed for appellate consideration as set forth on the title page.


FINDING OF FACT

On October 31, 2012, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw the present appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

On October 31, 2012, prior to the promulgation of a decision, the Board received notification from the Veteran that he wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


